DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed September 1, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  In the instant case, no copy of the lined through NPL citation can be found in the application file.
Drawings
The drawings are objected to because the lone figure in the application fails to meet the requirements of 37 CFR 1.84(u)(1), which states in relevant part, “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear”.  In the instant case, because there is only one drawing in the application, it cannot be labeled as “FIG. 1”, since the abbreviation “FIG.” cannot appear in such a case.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the abstract exceeds the maximum allowable length of 150 words.  Additionally, the phrase “continuous variable” should be amended to read “continuously variable”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: As a result of the drawing objection set forth above, any indication to “FIG. 1” in the specification will need to be amended to match the new labeling for the drawing in the application.  Additionally, the phrase “continuous variable” should be amended to read “continuously variable” in paragraphs 0014, 0015, 0016, 0019, 0022, and 0029.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 3 of the claim, the phrase “continuous variable” should be amended to read “continuously variable”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the claim recites, in part, “a modular interaction operator disposed between said first mirror and said second beam-splitter for measuring interaction therebetween”, where this interaction generates a post-selected magic state photon.  However, the specification fails to describe these limitations in a way to enable one skilled in the art to make and/or use the invention, as per the Wands factors detailed by In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and MPEP 2164.  The Wands factors are a series of factors to be considered to determine if undue experimentation is necessary to make and/or use the claimed invention.  This is the main test for enablement.
While the claim itself is not broad, the nature of the invention makes it vital for one having ordinary skill in the art to understand what the claimed modular interaction operator is.  The nature of the invention is to use a Mach-Zehnder interferometer to receive a coherent input photon and to generate a continuously variable faux qubit at an output of the interferometer.  The interaction that is claimed to be measured by this modulator interaction operator is key to the claimed invention, as the claimed invention concludes by stating that the interaction generates a post-selected magic state photon, which equates to the variable faux qubit.  
To understand how the modular interaction operator measures interaction between the first mirror and the second beam-splitter of the interferometer, with that interaction generating a post-selected magic state photon, one having ordinary skill in the art would turn to the instant specification to ascertain what the modulator interaction operator is.  However, the amount of direction provided by the inventor here fails to provide sufficient detail for one having ordinary skill in the art to identify the modular interaction operator.  
In the best understanding of the examiner, the modular interaction operator is element 175 in the figure representing the interferometer.  This element is only referred to by the specification as “a projection operator 175” (see paragraphs 0023, 0025, and 0026).  And while the specification certainly provides the mathematical formulae for determining the interaction that the projection operator provides, the specification in this section fails to state what the projection operator, and therefore the modular interaction operator, is.  The only other portion of the specification that appears to discuss the modular interaction operator is paragraph 0016, which states “exemplary embodiments provide implementations of modular interaction operators . . . using simple optical devices that create as output large numbers of high fidelity optical continuous [sic] variable “magic states” when coherent Gaussian laser light passes therethrough”.  
While simple optical devices can be seen as structure, because no specifics of this structure are provided, one having ordinary skill in the art cannot readily determine what simple optical devices can be used as a modular interaction operator without undue experimentation, which is the final Wands factor.  In the instant case, the lack of disclosure in the specification of the details of the modular interaction operator would mean that the quantity of experimentation needed to provide the claimed operator that can “measure interaction” between the first mirror and second beam-splitter in the interferometer, with this interaction generating a post-selected magic state photon, would be undue.  What specific “simple optical devices” can be selected to be the modular interaction operator?  What is their construction?  How can those simple optical devices measure interaction if they are simply an optical device?  Would they involve a separate detector beyond detector 180 of the overall system?  A separate processor?  While it is recognized that one photon reflects off beam-splitter 130 and another reflects off beam-splitter 140 in order to interact at the modular interaction operator 175, without guidance from the specification, the specific questions asked above cannot be easily answered.  Any experimentation needed to create a suitable modular interaction operator in order to measure interaction between the first mirror and the second beam-splitter would be undue.  As a result, claim 1 is rejected under 35 USC 112(a) for lacking enablement.
Claims 2-4 are rejected by virtue of their dependence on at least claim 1, thereby containing all the limitations of the claims on which they depend.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, in line 3 of the claim, the term “faux qubit” is in quotation marks.  The use of the quotation marks renders the limitation indefinite, as it is unclear whether the limitation is a positively recited aspect of the claim or not.
Claim 1 recites the limitation "said MZI apparatus" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  While claim 1 recites “A Mach-Zehnder interferometer (MZI)” in line 1 of the claim, there is no “MZI” apparatus previously recited in the claim, leading to the antecedent basis issue here.  The examiner recommends removing the word “apparatus” from the limitation (and from similar limitations in claims 2-4.  
Claim 1 recites the limitation “first and second ports perpendicular to each other and respectively disposed parallel and perpendicular to said emission direction” in lines 4-5 of the claim.  However, it is unclear where these ports are structurally located in the MZI.  Is one port an input port and one an output port?  Are both ports output ports?  While the first port has a detector, and while the second beam-splitter is disposed between the first and second ports, these additional limitations fail to provide any specific structural relationship for the location of the ports in the interferometer (for instance, if the first port is the output port for the detector, and the second port is an input port, the second beam-splitter would be disposed between the first and second ports as claimed). 
Claim 1 further recites the limitation “a modular interaction operator disposed between the first mirror and said second beam-splitter for measuring interaction therebetween” in lines 14-15 of the claim.  As noted above regarding the enablement rejection, it is unclear what structure corresponds to “a modular interaction operator”, as the only recitation in the specification of potential structure is either “simple optical devices” (see paragraph 0016), or “a projection operator” (see paragraph 0023).  It is not clear what the simple optical devices are, or what a projection operator is, so it is unclear what “a modular interaction operator” can be, and how that particular structure can measure interaction between the first mirror and the second beam-splitter.  Additionally, it is unclear what the actual interaction that is measured is.  Is it an interaction between a pair of photons in that arm of the interferometer?  Is it some other interaction? 
Claim 1 recites that the input photon “reflects from said mirrors, each said beam-splitter either passes through or else reflects the input photon, and said interaction generates a post-selected magic state photon” in lines 16-18 of the claim.  However, this order of operation is unclear.  An input photon would first strike the first beam-splitter prior to being reflected by either of the mirrors in the interferometer, and then reaches the second beam-splitter.  As such, it is unclear how the input photon can reflect from the mirrors first as claimed.  Additionally, the first beam-splitter is said to “divide input light” (see paragraph 0022) while the second beam-splitter is said to transmit light to either ports R4 or L4 (see paragraph 0024), so it is unclear how the beam-splitters can either only reflect or pass through the input photon so that “said interaction” can generate a post-selected magic state photon.  If the second beam-splitter is only said to transmit light to either ports R4 or L4, how can that beam-splitter reflect a photon back towards operator 175?  Finally, as noted above, it is unclear what “said interaction” refers to, so it is unclear how “said interaction generates a post-selected magic state photon”.
As for claim 3, the claim recites “a phase angle shift between said first beam-splitter and said first mirror”.  However, the recitation of this limitation appears to be a purely functional recitation of a phase angle shift, but the limitation fails to disclose any structure for performing the claimed function.  This renders the claim indefinite, as the lack of structure fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim.  See, for example, In re Swinehart, 439 F.2d 210, 213 (CCPA 1971) and MPEP 2173.05(g).
 Claims 2 and 4 are rejected by virtue of their dependence on at least claim 1, thereby containing all the limitations of the claims on which they depend.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  “An observed manifestation of a parity symmetry in the backward in time evolved post-selected state of a twin Mach-Zehnder interferometer” by Parks et al. discloses a twin Mach-Zehnder interferometer applicable in quantum interference; “On the use of a virtual Mach-Zehnder interferometer in the teaching of quantum mechanics” by Pereira et al. discloses using a computational simulation of a Mach-Zehnder interferometer to assist in learning quantum mechanics; and US 2021/0088870 to Melikyan et al. discloses using a nested pair of Mach-Zehnder interferometers to output an optical carrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        September 6, 2022